                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


WILLIAM KIMBLE,                                )
                                               )
                     Plaintiff,                )
                                               )
       v.                                      )          1:18CV946
                                               )
JASON S. THOMAS,                               )
                                               )
                     Defendant.                )

                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on July 8, 2019, was served on the parties in this

action. (ECF Nos. 3, 4.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that this action is DISMISSED pursuant to 28

U.S.C. § 1915A for being frivolous and for failing to state a claim upon which relief may be

granted.

       A judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 16th day of August 2019.

                                            /s/ Loretta C. Biggs
                                            United States District Judge
